           Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION


IN RE: EX PARTE APPLICATION OF                      )     CASE NO.: 1:19-mc-00405-LG-RHW
LAURA ZÚNIGA CÁCERES, BERTHA                        )
ZÚNIGA CÁCERES, AND SALVADOR                        )
ZÚNIGA CÁCERES FOR ASSISTANCE                       )
BEFORE A FOREIGN TRIBUNAL                           )
                                                    )



  OBJECTIONS TO MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

  I.        INTRODUCTION

            Laura Yolanda Zúniga Cáceres, Bertha Isabel Zúniga Cáceres, and Salvador Edgardo

Zúniga Cáceres (together, “Applicants” or the “Cáceres Children”) submit the instant Objections

to Magistrate Judge Robert H. Walker’s Proposed Findings of Fact and Recommendation (the

“Recommendation” or “Rec.”; Dkt. No. 28) that discovery of a single mortgage file under 28

U.S.C. § 1782(a) for use by a private prosecutor in a financially motivated homicide trial in

Honduras be denied. Rec. at 8. The Recommendation correctly determined that the statutory

pre-requisites for obtaining the discovery were met and that the first two of four discretionary

factors recognized by the Supreme Court in Intel Corporation v. Advanced Micro Devices, Inc.,

542 U.S. 241 (2004), favored granting the Application.1 Rec. at 3-4. In concluding that the third

factor was neutral and the fourth factor weighed against granting the Application, however, the

Recommendation erred because it applied incorrect legal standards.

            With regard to the third Intel factor, the Recommendation erred by imposing a non-

existent—and expressly rejected—requirement that Honduras explicitly allow Applicants to seek

       1
     “Application,” “App.,” and “Ex.” refer to the Ex Parte Application of Laura Zúniga Cáceres, Bertha
Zúniga Cáceres, and Salvador Zúniga Cáceres for Discovery for Use in a Foreign Tribunal pursuant to 28
U.S.C. § 1782 and accompanying exhibits filed on July 17, 2019. Dkt. Nos. 1, 2 & 4.

                                                    -1-
      Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 2 of 18




the subject discovery instead of engaging in the correct inquiry—whether Tanya Romero-Baca

(“Respondent”) provided sufficient evidence to prove that Applicants acted in “bad faith” in

requesting assistance under Section 1782 in an attempt to circumvent foreign proof-gathering

restrictions or other policies of a foreign country or the United States.” Intel, 542 U.S. at 264-65.

Because there is no evidence of “bad faith,” much less of a Honduran restriction on the discovery

sought here, this factor actually favors granting the Application, and the determination that it was

neutral was erroneous.

       As to the fourth Intel factor, the Recommendation erred in subjecting the discovery

request to an impermissibly high relevance standard for assessing whether producing the

mortgage file would be unduly intrusive or burdensome. Section 1782 sets a very low bar for

“relevance” or “nexus” of the requested file to the Honduran trial; Applicants need only (and

did) establish that the mortgage file is sought “for use” in that Honduran proceeding and that it

“bears on, or [] reasonably leads to other matters that could bear on, any issue that is or may be

in the case.” In re Veiga, 746 F. Supp. 2d 8, 19 (D.D.C. 2010) (citing Fed. R. Civ. P. 26(b)(1)).

The Recommendation incorrectly both required that the Applicants predict the precise contents

of the file they are seeking (but have never seen) and relied on unsupportable factual assertions

to conclude that this factor—the only one leaning against granting the Application—decisively

tipped the scales against allowing the discovery. The facts in this case easily satisfy the

permissive standard required for discovery, so under the proper analysis, this factor also favors

granting the Application.

       In light of these serious errors, this Court should reject the Recommendation that the

Application be denied and enter an order granting the Application. Applicants request oral

argument before the Court makes a determination on the issues raised by these Objections.



                                                  -2-
        Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 3 of 18




 II.     FACTUAL BACKGROUND2

         Applicants’ mother, Berta Isabel Cáceres Flores (“Ms. Cáceres”) was murdered in March

2016 by a group of men linked to Desarrollos Energéticos S.A. (“DESA”). App. at 4-5. Ms.

Cáceres had been leading a successful campaign to halt the construction of a dam in western

Honduras, which would adversely impact the local indigenous community if built. Id. at 2-4.

DESA, the company building the dam, suffered significant financial losses as a result of Ms.

Cáceres’s activism. Id. at 5. David Castillo (“Castillo”), a former military intelligence officer,

was the president of DESA. Id.

         On March 1, 2018, Castillo was indicted for Ms. Cáceres’s murder. Id. He was the ninth

man arrested in connection with the assassination of Ms. Cáceres, and he stands accused of being

the mastermind behind the murder, who had planned and coordinated the execution with paid

mercenaries and other DESA employees. Id. Ms. Cáceres’s assassination was financially-

motivated—the criminal indictment against Castillo explicitly charged that he planned the

murder because of the significant losses DESA was incurring as a result of Ms. Cáceres’s

activism. Id.; Ex. 8 at 50-51; see also Rec. at 1-2. Prosecutors also found evidence that the

assassins were paid and that Castillo ordered another DESA employee to assemble the team of

hitmen and facilitated their efforts. App. at 5; Ex. 8 at 51-52.

         The Cáceres Children, who are victims of Castillo’s crime, have intervened in the

pending murder trial against him in Honduras via their private prosecutors, as they are entitled to

do under Honduran law.3 Id. at 5-6. The Honduran Code of Criminal Procedure explicitly

allows a victim to become “a private plaintiff or complainant and to intervene as such”

    2
      Applicants do not repeat here the detailed factual background set out in their Application (Dkt. 2 at
2-6), but instead provide a brief factual overview to lend context to their arguments.
    3
     Applicants previously intervened in the 2018 trial of the other eight men implicated in Ms.
Cáceres’s murder.

                                                      -3-
      Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 4 of 18




throughout the criminal process. Id. at 6; Ex. 11 art. 16(1) (p. 143). Applicants’ private

prosecutors are specifically authorized to present evidence and arguments at pre-trial hearings

and during trial, to cross-examine the defendant, and to raise issues and proceedings separate

and apart from those pursued by the Office of the Public Prosecutor. App. at 6, 11; Ex. 11

arts. 97, 294, 301, 321, 323 (pp. 145, 148-51).

       Victor Fernández, Applicants’ private prosecutor, submitted a declaration to this Court

stating that “the evidence [he has] compiled and reviewed indicates that Castillo had strong

financial motives to carry out [Ms. Cáceres’s] murder.” Ex. 13 ¶ 7. Indeed, public records show

that in November 2016—mere months after Ms. Cáceres’s assassination and after six other men

were arrested for the murder—Castillo purchased a palatial home valued at $1.6 million in

Houston, Texas, making a $400,000 cash down payment and financing the rest of the purchase

price through a mortgage held by Hancock Whitney Bank. App. at 5; Ex. 9 at 59, 73; Ex. 10.

Mr. Fernández asserted that records related to Castillo’s real estate purchase “will reveal that

Castillo received a large amount of money to orchestrate the murder.” Ex. 13 ¶ 7. The private

prosecutor also declared his intent and ability to submit such evidence in the murder trial against

Castillo in Honduras. Id. ¶ 8

       On July 17, 2019, the Cáceres Children filed their Application seeking leave to obtain

limited document discovery related to the $1.6 million real estate purchase from Hancock

Whitney Bank, which is headquartered in Gulfport, Mississippi. Dkt. Nos. 1 & 2. Tanya

Romero-Baca, Castillo’s wife, sought leave of court to oppose Applicants’ request on August 5,

2019 (Dkt. No. 11), and on August 23, 2019, filed an opposition to the Application (Dkt. No.

17). On September 23, 2019, Applicants filed a reply in support of their Application. Dkt. No.

27.



                                                  -4-
        Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 5 of 18




         On October 30, 2019, Magistrate Judge Walker recommended that this Court deny the

Cáceres Children’s Application. Dkt. No. 28. The Recommendation correctly found that

Section 1782’s statutory requirements were met and that the first two discretionary factors under

Intel favored granting the Application. Id. However, the Recommendation erroneously

determined that the third and fourth discretionary factors were neutral and disfavored granting

the Application, respectively. Id. Applicants now object to the Recommendation and ask this

Court to grant their Application.

III.     STANDARD OF REVIEW

         Where, as here, a magistrate judge issues a “proposed findings of fact and

recommendations,” the Court “shall make a de novo determination of those portions of the report

. . . to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3) (the

district judge must “determine de novo any part of the magistrate judge’s disposition that has

been properly objected to”). To prevent constitutional issues, courts must employ a “narrow

reading of the matters in which a magistrate judge may enter orders without de novo Article III

review.” Davidson v. Ga.-Pac., L.L.C., 819 F.3d 758, 763 (5th Cir. 2016); see also In re

Application for Discovery for Use in Foreign Proceeding Pursuant to 28 U.S.C. 1782., No. 17-

4269-KM-JBC, 2019 U.S. Dist. LEXIS 5632, at *10 (D.N.J. Jan. 10, 2019) (assuming, without

deciding, that the standard of review on a Section 1782 application was de novo when the

magistrate judge’s decision is styled as a report and recommendation).4




    4
     Were the Court to review the Recommendation under a “clearly erroneous or contrary to law”
standard, Applicants would still prevail in their Objections, including because they point to the
application of incorrect legal standards as the basis for the Recommendation’s denial of their Application.

                                                     -5-
      Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 6 of 18




IV.    ARGUMENT

       A. By Imposing a Non-Existent Legal Requirement that Honduras Explicitly Allow
          the Requested Discovery and Failing to Require that Respondent Prove
          Applicants’ Bad Faith and Honduras’s Restriction on this Discovery—which She
          Cannot—the Recommendation Erred in Failing to Determine that the Third
          Intel Factor Favors Granting the Application.

           1. Section 1782 is intended to allow discovery where the statutory prerequisites are
              met.

       Section 1782 authorizes a federal district court to order discovery of documents and

testimony for use in a foreign proceeding. 28 U.S.C. § 1782(a). The statute seeks to “make

discovery of evidence for use in foreign litigation simple and fair.” In re Edelman, 295 F.3d

171, 173 (2d Cir. 2002). In enacting Section 1782, “Congress intended federal courts to provide

broad assistance to foreign litigants who request permission to conduct discovery in the United

States.” In re Sarrio S.A., 173 F.R.D. 190, 193 (S.D. Tex. 1995) (emphasis added). Importantly,

the statute enables discovery in federal courts co-extensive with the Federal Rules of Civil

Procedure. Tex. Keystone, Inc. v. Prime Nat. Res., Inc., 694 F.3d 548, 554 (5th Cir. 2012).

       The statute sets forth three pre-requisites—all of which were indisputably met here: (1)

the person or entity from whom the discovery is sought must be a resident of or be found in the

district where the application is filed; (2) the discovery sought must be “for use in a proceeding

in a foreign or international tribunal”; and (3) the application must be made “by a foreign or

international tribunal” or “any interested person.” 28 U.S.C. § 1782(a); Bravo Express Corp. v.

Total Petrochems. & Ref. USA, Inc., 613 F. App’x 319, 322 (5th Cir. 2015); see also Rec. at 3.

       Once the statutory pre-prerequisites are met, the Court’s discretion whether to grant

Section 1782 discovery is guided by the following factors set out by the Supreme Court: (1)

whether the documents or testimony sought are within the foreign tribunal’s jurisdictional reach

and thus inaccessible absent Section 1782 aid; (2) the nature of the foreign tribunal, the character


                                                  -6-
      Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 7 of 18




of the proceedings underway abroad, and the receptivity of the foreign government or the court

or agency abroad to U.S. federal-court judicial assistance; (3) whether the Section 1782 request

conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a

foreign country or the United States; and (4) whether the subpoena contains unduly intrusive or

burdensome requests. Intel, 542 U.S. at 264-65.

           2. There is no requirement that Honduras explicitly allow the discovery sought, and
              there was no showing that Honduras prohibits such discovery.

       The Recommendation erred in imposing a non-existent requirement in assessing the third

Intel factor, which is limited to whether the applicant is using Section 1782 to “circumvent

foreign proof-gathering restrictions or other policies of a foreign country or the United States.”

542 U.S. at 265. There is no requirement in the analysis of this factor that Honduras must

explicitly allow the discovery, and Applicants are not required to prove that they exhausted

discovery procedures in Honduras before filing their Section 1782 request. Id. at 260-63. To the

contrary, the Supreme Court expressly considered—and rejected—such a requirement in Intel.

“‘If Congress had intended to impose such a sweeping restriction on the district court’s

discretion, at a time when it was enacting liberalizing amendments to the statute, it would have

included statutory language to that effect.’” Id. at 260 (citation omitted).

       Recognizing that the absence of an express discovery right is not the same as a

prohibition of such discovery, federal courts regularly grant Section 1782 applications in cases

where the applicant does not have the same discovery rights in the foreign forum. See Mees v.

Buiter, 793 F.3d 291, 303 n.20 (2d Cir. 2015) (“That a country does not enable broad discovery

within a litigation does not mean that it has a policy that restricts parties from obtaining evidence

through other lawful means.”); Intel, 542 U.S. at 259-63 (AMD’s lack of discovery rights in the




                                                  -7-
        Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 8 of 18




foreign dispute did not prevent it from seeking discovery under Section 1782).5 Indeed, without

authoritative proof or a “clear directive” from a foreign government that it would reject the

Section 1782 evidence, the district court should grant the application. Ecuadorian Plaintiffs v.

Chevron Corp., 619 F.3d 373, 377 (5th Cir. 2010) (citation omitted).

            3. The Recommendation erred by placing “undue weight” on Applicants’ purported
               failure to prove that Honduras explicitly allows the discovery sought.

         The Recommendation erred by assigning “undue weight” to its determination that

Applicants do not possess independent discovery rights in Honduras. While the

Recommendation correctly observed that “the availability of the discovery in the foreign

proceeding should not be afforded undue weight,” (see Rec. at 5-6 (citing Mees, 793 F.3d at

303)), it nevertheless afforded such considerations undue weight in concluding that the third Intel

factor is neutral.

         The Recommendation’s evaluation of the third Intel factor focused exclusively on

Applicants’ purported inability to conduct discovery in Honduras. See Rec. at 5 (“With respect

to the third factor, Applicants do not cite to any authority by which a private prosecutor may

conduct discovery in a criminal proceeding in Honduras.”); id. (“Respondent argues that

Applicants do not possess the right to conduct discovery or issue subpoenas under Honduran

law . . . . Applicants do not directly dispute this contention but argue that private prosecutors

have the right to participate in the criminal proceedings and to present evidence.”); id. (“Of


    5
      See also In re Kiobel, No. 16-CV-7992-AKH, 2017 U.S. Dist. LEXIS 9746, at *18-19 (S.D.N.Y.
Jan. 24, 2017) (“The proper inquiry is not whether a Dutch court would grant the discovery . . . but
whether the Dutch judiciary imposes a proof-gathering restriction or some other prohibition that precludes
use of these materials in the Dutch proceeding.”); Al-Ghanim v. IAP Worldwide Servs., Inc., No. 6:11-
CV-467-Orl-19DAB, 2012 U.S. Dist. LEXIS 200515, at *21 n.4 (M.D. Fla. Jan. 17, 2012) (“Plaintiff
need not make a threshold showing that the discovery he seeks would have been discoverable in the
Kuwaiti Court.”); In re Application of Hallmark Capital Corp., 534 F. Supp. 2d 951, 956 (D. Minn. 2007)
(“The fact that the discovery requested in the United States might not be available in the foreign count[r]y
at issue did not warrant a flat prohibition against providing the assistance under Section 1782.”).

                                                     -8-
      Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 9 of 18




course, presenting evidence in a proceeding and possessing independent authority to conduct

discovery are two different matters.”); id. (“The Court takes Applicants’ failure to cite any

positive authority and general evasiveness on this issue as an admission that they do not possess

independent authority to conduct discovery under Honduran law.”); id. (“It would seem

anomalous to invest a foreign party with authority to conduct discovery in a United States district

court when that same party lacks such authority within its home jurisdiction.”). The

Recommendation failed to acknowledge the utter absence of any evidence suggesting that

Honduras prohibits such discovery or that the Application was an affirmative “attempt to

circumvent foreign proof-gathering restrictions.” Intel, 542 U.S. at 264-65. There is no such

restriction. Indeed, such a limitation would be inconsistent with Honduran law’s grant of robust

participatory rights to Applicants, including the ability to present evidence and issues

independent from the public prosecutor in Castillo’s trial. See App. at 6, 11; Ex. 11 arts. 97, 294,

301, 321, 323 (pp. 145, 148-51); see also Rec. at 1, 4.

       Notably, the Recommendation made explicit its improper reliance on Applicants’ alleged

failure to prove that Honduras explicitly allows the discovery sought: “Given the apparent lack

of authority for Applicants to conduct discovery within their home jurisdiction, the Court finds

this factor is neutral.” Id. at 6 (emphasis added). Therefore, the determination that the third Intel

factor is neutral was the result of the Recommendation placing “undue weight” on its assessment

regarding the availability of the discovery in Honduras and was erroneous.

           4. Absent evidence that Applicants acted in “bad faith,” this factor favors allowing
              the discovery.

       Unless there is an affirmative showing that the Section 1782 discovery is “being sought

in bad faith,” the third Intel factor favors granting the discovery. In re Chevron Corp., No. 4:10-

MC-134, 2010 U.S. Dist. LEXIS 120479, at *3-4 (S.D. Tex. Apr. 5, 2010); see also In re


                                                  -9-
     Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 10 of 18




Schlich, No. 16-91278, 2016 U.S. Dist. LEXIS 170769, at *18 (D. Mass. Dec. 9, 2016) (“The

primary inquiry is whether the discovery is being requested in bad faith.”).

       For the third Intel factor to disfavor allowing the requested discovery, the record must

establish that the application “is made in bad faith, for the purpose of harassment, or

unreasonably seeks cumulative or irrelevant materials.” Euromepa, S.A. v. R. Esmerian, Inc., 51

F.3d 1095, 1101 n.6 (2d Cir. 1995). Without such proof, the third Intel factor favors granting the

Application. See In re Solines, No. 18-3680 SECTION “R” (3), 2018 U.S. Dist. LEXIS 82501,

at *3-4 (E.D. La. Apr. 30, 2018); Schlich, 2016 U.S. Dist. LEXIS 170769, at *18 (respondents

offered “no evidence” to support the allegation of bad faith, so the third Intel factor weighed in

favor of applicant). This is a high burden for a party opposing Section 1782 to meet. See Green

Dev. Corp. S.A. de C.V. v. Zamora, No. 15-21594-MC-GOODMAN, 2016 U.S. Dist. LEXIS

61701, at *8-19 (S.D. Fla. May 10, 2016) (applicant’s concealment of denial of two parallel

Section 1782 applications was neither good nor bad faith); In re Auto-Guadeloupe Investissement

S.A., No. 12-MC-221-RPP, 2012 U.S. Dist. LEXIS 147379, at *19–23 (S.D.N.Y. Oct. 10, 2012)

(applicant involved in multiple contentious lawsuits “may have acted in bad faith” by filing

inaccurate application) (emphasis added).

       Here, evidence of Applicants’ bad faith is notably lacking. In her opposition to the

Application, Romero-Baca baselessly claimed that Applicants’ Section 1782 request was made

for the purpose of harassment and invited the magistrate judge to “infer that this is an improper

(or, at a minimum, premature) effort by Applicants to try to determine whether and where the

Castillos have assets.” Dkt. No. 17 at 7 (emphasis added). Respondent had no choice but to

invite Judge Walker to “infer” bad faith conduct because no evidence of such conduct is actually

presented. See Schlich, 2016 U.S. Dist. LEXIS 170769, at *17-18 (conjecture as to applicant’s



                                                 -10-
        Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 11 of 18




bad faith, rather than presentation of concrete proof, was not enough to sway the third Intel factor

in favor of respondent). To the contrary, as detailed in the private prosecutor’s declaration, he

has a good faith basis to seek evidence of payments received by Castillo relevant to the

financially motivated murder for which he is on trial.

         The utter absence of evidence of Applicants’ bad faith dictates that the third Intel factor

favors granting their request.6

         B. The Recommendation Erred in Assessing the Fourth Intel Factor—Whether
            Allowing Discovery of the Mortgage File Would Be Unduly Intrusive or
            Burdensome—by Imposing an Impermissibly High Relevance Threshold on the
            Application.

            1. Relevance under Section 1782 is broadly construed consistent with the Federal
               Rules of Civil Procedure.7

         Section 1782 provides a “‘threshold determination of whether to allow foreign litigants to

enjoy discovery in U.S. courts in accordance with federal rules.’” Tex. Keystone, 694 F.3d at

554 (citation omitted). Once that threshold determination is met, “‘[t]he manner in which

discovery proceeds will be determined by normal discovery rules.’” Id. (citation omitted). The

scope of discovery under the Federal Rules of Civil Procedure is broad and includes “any

nonprivileged matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).

There is no requirement that the discovery be necessary to prevail in the foreign proceeding or


    6
       In re Qualcomm Inc., 162 F. Supp. 3d 1029 (N.D. Cal. 2016), on which the Recommendation relies,
demonstrates how difficult the required showing of bad faith is to make. Qualcomm involves the
exceedingly rare situation in which a foreign government, the Korean Fair Trade Commission (“KTFC”),
filed an amicus brief to inform the district court that the applicant was circumventing important Korean
fair trade discovery procedures, including the requirement that the applicant respond to unfair trading
allegations without access to the evidence relied upon by the KFTC. Id. at 1041. Absent affirmative
evidence that the foreign tribunal will reject the discovery, the district court should not assume that a lack
of a discovery right in the home forum proves that the applicant is circumventing foreign proof-gathering
restrictions. Id.
    7
     This inquiry is normally conducted as a part of Section 1782’s “for use” pre-requisite, but because
the Magistrate Judge invoked the Rule 26 standard in his analysis of the fourth Intel factor, Applicants
address it here.

                                                      -11-
      Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 12 of 18




that the evidence would even be admissible. Mees, 793 F.3d at 298. “The burden imposed on

the applicant regarding this issue is de minimis. Relevancy in this context is ‘broadly construed

and encompasses any material that bears on, or that reasonably leads to other matters that could

bear on, any issue that is or may be in the case.’” In re Application HydroDive Nig., Ltd., No.

13-MC-0477, 2013 U.S. Dist. LEXIS 200238, at *7-8 (S.D. Tex. May 29, 2013) (quoting In re

Veiga, 746 F. Supp. 2d at 19). All an applicant need demonstrate is “potential for the material, if

not directly relevant, to lead to the discovery of information that bears on an issue in the case.”

Id. at *8.

             2. The mortgage file easily meets the liberal discoverability standard under the
                Federal Rules, and the Recommendation’s finding to the contrary was an error.

        The relevance of records of a large real estate purchase made by the man accused of

masterminding a financially motivated murder mere months after the attack can hardly be

disputed. Moreover, Applicants presented ample evidence of the nexus between the discovery

and Castillo’s prosecution. The criminal indictment explicitly tied the murder to the “huge

losses” DESA, Castillo’s employer, was suffering from Ms. Cáceres’s opposition to dam project.

Rec. at 2; App. at 4-5; Ex. 8 at 51-52. Other DESA employees were also tried and convicted for

Ms. Cáceres’s murder. App. at 5; Ex. 8 at 51-52. The carefully planned and long-running

operation employed paid hitmen who maintained constant contact and closely monitored Ms.

Cáceres’s movement. App. at 5; Ex. 8 at 51. That such a complex undertaking required

considerable resources is no conjecture, and evidence that could lead to their source is clearly

relevant.

        Moreover, Applicants submitted a declaration by the private prosecutor in which he

attested that “the evidence [he had] compiled and reviewed”—including “documents, expert

testimony, and other evidence [submitted] to the trial court”—“indicates that Castillo had strong


                                                  -12-
     Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 13 of 18




financial motives to carry out the murder.” Ex. 13 ¶¶ 6-7 (emphasis added). Thus, the records

sought could show not only that Castillo was paid for his efforts to silence Ms. Cáceres, but can

also uncover information leading to the source of the payments and to previously unknown

culpable parties. Id. ¶ 7.

       The foregoing demonstrates that the discovery sought clears the low discoverability bar

set by the Federal Rules and that the Recommendation erred in finding that it is irrelevant and/or

lacking a nexus to the underlying murder trial. See Rec. at 8.

           3. The Recommendation’s finding that the discovery sought is not relevant was an
              error resulting from the application of an impermissibly high relevance standard.

       The Recommendation impermissibly raised the applicable relevance standard by

requiring that Applicants present “evidence” to rebut Romero-Baca’s alternative explanation for

the source of the down payment on Castillo’s $1.6 million home.

       While the party opposing discovery can offer alternative explanations regarding the

evidence or an opinion regarding its worth, such explanations and opinions do not make the

discovery any less relevant. See Veiga, 746 F. Supp. 2d at 18 (“Surely, in enacting § 1782(a),

Congress did not intend for district courts to assess the weight of individual pieces of evidence in

excruciating detail, and then attempt to discern the precise nexus between such evidence and the

claims and defenses raised in the foreign proceeding.”).

       The Recommendation erroneously relied on a finding that Applicants did not produce

“evidence” that Castillo “funded the purchase of his home through” sources other than those

claimed by his wife. Rec. at 7. In requiring the Applicants to adduce such evidence at this stage,

the Recommendation required that Applicants already possess precisely the evidence being

sought by the Application—an impossibility. Such a requirement puts Applicants in a “catch-

22”: they cannot get the mortgage file unless their Application for discovery is granted; but their


                                                 -13-
        Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 14 of 18




Application for discovery cannot be granted unless they have the mortgage file. Moreover,

requiring such evidence is contrary to the broad discovery afforded under Rule 26, which allows

a party to investigate. See Fed. R. Civ. R. 26(b)(1); 8 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 2001 (3d ed. 2019) (one purpose of federal discovery rules is

to “secure information about the existence of evidence that may be used at the trial and to

ascertain how and from whom it may be procured, as for instance, the existence, custody, and

location of pertinent documents or the names and addresses of persons having knowledge of

relevant facts”).

            4. Contrary to the Recommendation’s determination, Respondent’s privacy interest
               in her financial records does not shield the information from discovery.

         While Romero-Baca has a privacy interest in the underlying financial records, that

interest, alone, does not make the financial information undiscoverable. See Sky Med. Supply

Inc. v. SCS Support Claim Servs., No. CV 12-6383 (JFB) (AKT), 2017 U.S. Dist. LEXIS 43668,

at *26-27 (E.D.N.Y. Mar. 24, 2017) (granting subpoena, in part, even though it resulted in

disclosing a party’s personal financial information). Once a party establishes standing to

challenge a subpoena based on a privacy interest in the documents sought, the party must still

prove that the financial records are not within the scope of discovery under Rule 26(b)(1). Id. at

*40.8

         Consistent with the broad discovery allowed by the Federal Rules, courts routinely grant

    8
      Along with Sky Med., the Recommendation cites Ins. Distribs. Int’l (Bermuda) Ltd. v. Edgewater
Consulting Grp. Ltd., No. A-08-CA-767 AWA, 2010 U.S. Dist. LEXIS 77957 (W.D. Tex. Aug. 2, 2010)
and Arias-Zeballos v. Tan., No. 06 Civ. 1268 (GEL)(KNF), 2007 U.S. Dist. LEXIS 5068 (S.D.N.Y. Jan.
24, 2007) in support of its rejection of the Application. Rec. at 6-7. However, neither case prevented
discovery of financial documents for privacy or privilege reasons. Ins. Distribs. concerned a motion to
redact a publicly-filed trial transcript’s references to a party’s financial affairs. 2010 U.S. Dist. LEXIS
77957, at *2. The court in Arias-Zeballos quashed a subpoena seeking documents related to a residential
real estate transaction because the judge had dismissed claims related to the transaction, thereby rendering
discovery into the transaction irrelevant. 2007 U.S. Dist. LEXIS 5068, at *4-5. Neither court quashed a
subpoena solely because the subpoena sought financial documents.

                                                     -14-
     Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 15 of 18




Section 1782 discovery of financial information. See Gyptec, S.A. v. Hakim-Daccach, No. 16-

20810-CIV-WILLIAMS/MCAILEY, 2019 U.S. Dist. LEXIS 59024, at *8-9 (S.D. Fla. Feb. 13,

2019) (compelling production of IRS Forms 3520 in response to motion to compel related to a

Section 1782 application); In re Bernal, No. 18-21951-MC-WILLIAMS/TORRES, 2018 U.S.

Dist. LEXIS 212722, at *28 (S.D. Fla. Dec. 18, 2018) (approving subpoena for deposit and

transfer records from two LLCs); In re Ferrer, No. 18-20226-CIV-O’SULLIVAN, 2018 U.S.

Dist. LEXIS 111172, at *29-30 (S.D. Fla. July 3, 2018) (approving subpoena for personal

financial records of three individuals).

       Respondent’s privacy interest in her financial information is not an absolute privilege

against discovery, and her limited privacy interest does not outweigh the Cáceres Children’s

right to discovery relevant in the murder trial of the man charged with orchestrating their

mother’s murder. To the extent the Court is concerned about the Castillos’ privacy rights, the

appropriate remedy is issuance of a protective order and not outright denial of the Application.

See In re Application of Accent Delight Int’l Ltd., No. 16-MC-125 (JMF), 2018 U.S. Dist. LEXIS

97673, at *20 (S.D.N.Y. June 11, 2018) (“Moreover, to the extent Sotheby’s has concerns about

confidentiality, the appropriate remedy is a protective order.”); HydroDive, 2013 U.S. Dist.

LEXIS 200238, at *11 (allowing Section 1782 discovery pursuant to protective order).

           5. The Recommendation’s evaluation of the fourth Intel factor was infected by
              factual findings that that have no bearing on the analysis

       The Recommendation erroneously raised doubt about the relevance of the discovery

because it is Applicants who seek it (for use by their private prosecutors in Castillo’s trial)

instead of the Honduran public prosecutor. See Rec. at 4 (“Presumably, Mr. Castillo’s private

financial information would be subject to investigation and discovery by the authorities in

Honduras, if such information were relevant to the criminal indictment against Mr. Castillo.”);


                                                  -15-
     Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 16 of 18




id. at 5 (“Notably, the public governmental prosecutor is not the party seeking disclosure of Mr.

Castillo and Ms. Romero-Baca’s private financial information.”).

       However, the text of Section 1782 plainly authorizes discovery by “interested persons”

“for use” in criminal cases. 28 U.S.C. § 1782(a). All that is required is that the applicant have

the “practical ability to inject the requested information into a foreign proceeding.” In re Accent

Delight Int’l Ltd., 869 F.3d 121, 132 (2d Cir. 2017). “The existence of a formal process for

criminal authorities to gain discovery through official channels does not mean that victims

cannot obtain discovery in aid of a foreign criminal investigation.” In re O2CNI Co., No. C 13-

80125 CRB (LB), 2013 U.S. Dist. LEXIS 155138, at *28 (N.D. Cal. Oct. 29, 2013); see also In

re FG Wilson (Eng’g), Ltd., No. 10-20839-MC, 2011 U.S. Dist. LEXIS 30756, at *5 (S.D. Fla.

Mar. 24, 2011) (affirming granting of Section 1782 request and holding that Colombian

procedural rule “‘in no manner prohibits the seeking of evidence abroad through procedures in

the United States’ and ‘merely provides a method’ for doing so” (citation omitted)); In re

Inversiones y Gasolinera Petroleos Valenzuela, S. de R.L., No. 08-20378-M, 2011 U.S. Dist.

LEXIS 5201, at *40 (S.D. Fla. Jan. 19, 2011) (Intel factors favored granting Section 1782

discovery for use in Honduran criminal proceeding).

       The fact that the Honduran government has not availed itself of Section 1782’s

procedures has no bearing on the analysis. It is undisputed that Applicants are interested parties

who can present evidence in the murder trial against Castillo in Honduras. Rec. at 1, 3; App. at

6, 11; Ex. 11 arts. 16, 17, 97, 294, 301, 321, 323 (pp. 143-51).

       Moreover, the Recommendation’s skepticism regarding the entitlement of a private

prosecutor to raise issues and obtain evidence separate and apart from government authorities

ignores the very reason such parallel judicial processes exist. The purpose of private prosecution



                                                 -16-
     Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 17 of 18




is to ensure that justice is served in countries where impunity and corruption are rampant, and

often condoned by governments. See generally Verónica Michel and Kathryn Sikkink, Law and

Society Review, Human Rights Prosecutions and the Participation Rights of Victims in Latin

America (2013).

       These considerations are not merely abstract in the instant case. Honduras has one of the

highest murder rates in the world and is notorious for the government’s failure to prosecute

crimes. In recognition of the fact that “Honduran military and police commit human rights

abuses, including killings, with impunity,” on March 28, 2019, the United States House of

Representatives introduced the “Berta Cáceres Human Rights in Honduras Act,” which would

“suspend United States security assistance with Honduras until such time as human rights

violations by Honduran security forces cease and their perpetrators are brought to justice.” See

Berta Cáceres Human Rights in Honduras Act, H.R. 1945 § 2(5) and Title, 116th Cong. (2019),

https://www.congress .gov/116/bills/hr1945/BILLS-116hr1945ih.pdf. The proposed legislation

specifically recognized the “deep complicity of the Honduran government” and its attempts to

shield from prosecution individuals involved in Ms. Cáceres’s murder because of the

government’s connection to parties involved in the dam’s construction. Id. § 2(18). Remarks in

the Senate echoed this sentiment:

       I was a prosecutor before I became a Senator. I prosecuted many murder cases. While
       premeditated murder is a horrific crime, it is often relatively easy to prove. And in Berta
       Cáceres’ case, there was a lot of evidence. So to those who ask why, three years later, we
       are still waiting for justice, I think the answer is obvious. There are powerful forces
       within the Honduran Government who are beyond the reach of the Honduran justice
       system, and the Attorney General recognizes that.

See Patrick Leahy, Address on the United States Senate Floor on the Third Anniversary of the

Murder of Berta Cáceres (Mar. 4, 2019), https://www.leahy.senate.gov/press/030419

bertacacerasanniversarystmt. Given the country’s serious problems with corruption, the fact that


                                                -17-
      Case 1:19-mc-00405-KS-RHW Document 32 Filed 11/14/19 Page 18 of 18




the Honduran government has not pursued the discovery Applicants now seek is neither relevant

nor surprising.

 V.    CONCLUSION

       For the foregoing reasons, the Court should sustain Applicants’ Objections and grant

their Application.



Dated: November 13, 2019                        Respectfully submitted,

                                                By: /s/ Amelia S. McGowan
                                                 Amelia S. McGowan
                                                 MISSISSIPPI CENTER FOR JUSTICE
                                                 Amelia S. McGowan, MSB# 103610
                                                 5 Old River Place, Suite 203 (39202)
                                                 P. O. Box 1023
                                                 Jackson, Mississippi 39215
                                                 Telephone: (769) 230-8003
                                                 Facsimile: (601) 352-4769
                                                 Email: amcgowan@mscenterforjustice.org

                                                 (Continued on next page)
                                                 OF COUNSEL:

                                                 WILSON SONSINI GOODRICH & ROSATI
                                                 Professional Corporation
                                                 Leo P. Cunningham Admitted Pro Hac Vice
                                                 Ralitza S. Dineva Admitted Pro Hac Vice
                                                 Sean P. Killeen Admitted Pro Hac Vice
                                                 650 Page Mill Road
                                                 Palo Alto, California 94304-1050
                                                 Telephone: (650) 493-9300
                                                 Facsimile: (650) 565-5100
                                                 Email: lcunningham@wsgr.com
                                                         rdineva@wsgr.com
                                                         skilleen@wsgr.com

                                                 INTERNATIONAL HUMAN RIGHTS LAW
                                                 CLINIC, UNIVERSITY OF CALIFORNIA
                                                 BERKELEY
                                                 Roxanna Altholz Admitted Pro Hac Vice
                                                 489 Simon Hall,
                                                 Berkeley, California 94720
                                                 Telephone: (510) 643-8781
                                                 Facsimile: (510) 643-4625
                                                 Email: raltholz@law.berkeley.edu


                                               -18-
